DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 8/26/2020 in which Applicant lists claims 2-4 and 6-8 as being original, and claims 1 and 5 as being currently amended. It is interpreted by the examiner that claims 1-8 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/26/2020 was considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogami et al., JP H04145677A, of record (hereafter Ogami).
Regarding claim 1, Ogami discloses a dielectric multilayer film mirror (see at least figure 1) comprising:
a substrate (see at least figure 1, element 1);
a first multilayer film structure formed on the substrate including alternately stacked layers of a first low refractive index material and a first high refractive index material (see at least figure 1, elements 2 and 4, as well as the provided English machine translation wherein the 17 layer stack alternates a first high refractive index material HfO2 (element 4) and a first low refractive index material SiO2 (element 2)), the first low refractive index material having a refractive index equal to or lower than a refractive index of a second low refractive index material (see at least figure 1, elements 2 and 4, as well as the provided English machine translation wherein the 17 layer stack includes a first low refractive index material SiO2 (element 2) and the 10 layer stack includes a second low refractive index material SiO2 (element 2)), and the first high refractive index material having a refractive index higher than refractive indices of the first low refractive index material and a second high refractive index material (see at least figure 1, elements 2, 3 and 4, as well as the provided English machine translation wherein the 17 layer stack alternates a first high refractive index material HfO2 (element 4) and a first low refractive index material SiO2 (element 2), and the 10 layer stack alternates a second high refractive index material Al2O3 (element 3) and a second low refractive index material SiO2 (element 2), wherein the refractive index of HfO2 is known to be higher than Al2O3 and SiO2 at at least some wavelengths (see at least paragraph [0017] and Table 1 of Applicant’s disclosure)); and
a second multilayer film structure formed on the first multilayer film structure including alternately stacked layers of the second low refractive index material and the second high refractive index material (see at least figure 1, elements 2 and 2, as well as the provided English machine translation wherein the 10 layer stack alternates a second high refractive index material Al2O3 (element 3) and a second low refractive index material SiO2 (element 2)), the second high refractive index material having a refractive index higher than a refractive index of the second low refractive index material and having an extinction coefficient lower than an extinction coefficient of the first high refractive index material (see at least figure 1, elements 2, 3 and 4, as well as the provided English machine translation wherein the refractive index of Al2O3 is known to be higher than SiO2 at at least some wavelengths, and Al2O3 is known to have an extinction coefficient lower than that of HfO2 (see at least paragraphs [0017] and [0021] and Table 1 of Applicant’s disclosure)).
Regarding claim 2, Ogami discloses that the first low refractive index material and the second low refractive index material are silicon oxide (see at least figure 1, element 2, as well as the provided English machine translation, SiO2).
Regarding claim 3, Ogami discloses that the first high refractive index material is hafnium oxide (see at least figure 1, element 4, as well as the provided English machine translation, HfO2).
Regarding claim 4, Ogami discloses that the second high refractive index material is aluminum oxide (see at least figure 1, element 3, as well as the provided English machine translation, Al2O3).
Regarding claim 5, Ogami discloses a protective layer formed on the second multilayer film structure and formed of a material which is one of the second low refractive index material and the second high refractive index material that is different from a material disposed on an outermost surface of the second multilayer film structure (see at least figure 1, element 5, as well as the provided English machine translation, SiO2).
Regarding claim 6, Ogami discloses an optical thickness of the protective layer is an integral multiple of λ/2 of a desired wavelength λ (see at least figure 1, element 5, as well as the provided English machine translation, SiO2 of λ/2 thickness).
Regarding claim 7, Ogami discloses a number of stacked layers in the second multilayer film structure is equal to or more than 8 and equal to or less than 48 (see at least figure 1, as well as the provided English machine translation wherein the second multilayer film structure is 10 layers).
Regarding claim 8, Ogami discloses a total of a number of stacked layers in the second multilayer film structure and a number of stacked layers in the first multilayer film structure is equal to or more than 26 and equal to or less than 70 (see at least figure 1, as well as the provided English machine translation wherein the second multilayer film structure is 10 layers, the first multilayer film structure is 17 layers, and the total number of layers is 27 layers).
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al., JP 2008257777A, of record (hereafter Ishii).
Regarding claim 1, Ishii discloses a dielectric multilayer film mirror (see at least figure 1) comprising:
a substrate (see at least element 2);
a first multilayer film structure formed on the substrate including alternately stacked layers of a first low refractive index material and a first high refractive index material (see at least element 3a, as well as the provided English machine translation wherein 3a alternates a first high refractive index material TiO2 and a first low refractive index material SiO2), the first low refractive index material having a refractive index equal to or lower than a refractive index of a second low refractive index material (see at least elements 3a and 3b, as well as the provided English machine translation wherein stack 3a includes a first low refractive index material SiO2 and stack 3b includes a second low refractive index material SiO2), and the first high refractive index material having a refractive index higher than refractive indices of the first low refractive index material and a second high refractive index material (see at least elements 3a and 3b, as well as the provided English machine translation wherein the first high refractive index material TiO2 and the first low refractive index material SiO2, and the second high refractive index material ZrO2 and the second low refractive index material SiO2, wherein the refractive index of TiO2 is known to be higher than ZrO2 and SiO2 at at least some wavelengths); and
a second multilayer film structure formed on the first multilayer film structure including alternately stacked layers of the second low refractive index material and the second high refractive index material (see at least element 3b, as well as the provided English machine translation wherein 3b alternates a second high refractive index material ZrO2 and a second low refractive index material SiO2), the second high refractive index material having a refractive index higher than a refractive index of the second low refractive index material and having an extinction coefficient lower than an extinction coefficient of the first high refractive index material (see at least ZrO2 and SiO2 wherein the refractive index of ZrO2 is known to be higher than SiO2 at at least some wavelengths, and ZrO2 is known to have an extinction coefficient lower than that of TiO2).
Regarding claim 2, Ishii discloses that the first low refractive index material and the second low refractive index material are silicon oxide (see at least elements 3a and 3b, as well as the provided English machine translation, SiO2).
Regarding claim 3, Ishii discloses that the first high refractive index material is hafnium oxide (see at least claim 2, as well as the provided English machine translation, Hf2O5).
Regarding claim 7, Ishii discloses a number of stacked layers in the second multilayer film structure is equal to or more than 8 and equal to or less than 48 (see at least Table 1).
Regarding claim 8, Ishii discloses a total of a number of stacked layers in the second multilayer film structure and a number of stacked layers in the first multilayer film structure is equal to or more than 26 and equal to or less than 70 (see at least Table 1).
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al., U.S. Patent Application Publication Number, 2007/0109676 A1, of record (hereafter Iida).
Regarding claim 1, Iida discloses a dielectric multilayer film mirror (see at least figure 1) comprising:
a substrate (see at least figure 1, element 30);
a first multilayer film structure formed on the substrate including alternately stacked layers of a first low refractive index material and a first high refractive index material (see at least figure 1, elements 10, L and 10H, as well as paragraphs [0025]-[0026], [0028]-[0029] and [0032]), the first low refractive index material having a refractive index equal to or lower than a refractive index of a second low refractive index material (see at least figure 1, element L, as well as paragraphs [0025]-[0026], [0028]-[0029] and [0032]), and the first high refractive index material having a refractive index higher than refractive indices of the first low refractive index material and a second high refractive index material (see at least figure 1, elements L, 10H and 20H, as well as paragraphs [0025]-[0026], [0028]-[0029] and [0032]); and
a second multilayer film structure formed on the first multilayer film structure including alternately stacked layers of the second low refractive index material and the second high refractive index material (see at least figure 1, elements 20, L and 20H, as well as paragraphs [0025]-[0026], [0028]-[0029] and [0032]), the second high refractive index material having a refractive index higher than a refractive index of the second low refractive index material and having an extinction coefficient lower than an extinction coefficient of the first high refractive index material (see at least figure 1, elements 20H, L and 10H, as well as paragraphs [0025]-[0026], [0028]-[0029] and [0032], and wherein it is known in the art that Nb2O5, or alternatively ZrO2, has an extinction coefficient lower than TiO2).
Regarding claim 2, Iida discloses that the first low refractive index material and the second low refractive index material are silicon oxide (see at least figure 1, element L, as well as paragraphs [0025]-[0026], [0028]-[0029] and [0032]).
Regarding claim 7, Iida discloses a number of stacked layers in the second multilayer film structure is equal to or more than 8 and equal to or less than 48 (see at least paragraph [0037], 10 layers).
Regarding claim 8, Iida discloses a total of a number of stacked layers in the second multilayer film structure and a number of stacked layers in the first multilayer film structure is equal to or more than 26 and equal to or less than 70 (see at least paragraph [0037], 24 layers plus 10 layers equals 34 layers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/3/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872